Title: From James Madison to Edmund Randolph, 15 July 1789
From: Madison, James
To: Randolph, Edmund


My dear friend
N. York July 15. 89
I have been favd. with yours of the 30 Ult. and thank you for your remarks on the Judiciary bill.
I am glad to find you concurring in the decision as to the power of removal. It seems to meet with general approbation North of Virga. and there too as far as I yet learn. Mr. Pendleton is fully in opinion with you. So is Monroe I am told. The more the question is weighed the more proper I think it will be found to reduce the Ex. agency of the Senate to the very minimum that will satisfy the Constitution. To say nothing of their being the least responsible member of the Government, the nature of their other functions forbids an extension of their Executive. As a Judiciary body for impeachts. they ought not to be called on for a summary opinion on cases that may come judicially before them. And as a controul on the passions of the H. of Reps. they ought to have as little as possible to do with those personal questions which are sources in all Governmts. of the most frequent & violent animosities & factions. The Senate have not yet declared themselves on the question. The event there is doubtful.
You will find among the inclosed papers the impost act as it finally past. The collection bill is gone to the Senate. It is very long, has cost a great deal of trouble, and is by no means in a very correct State. It will do only to begin with. We endeavd. to make the regulations for Va. more palatable than the State laws, by relaxing the plan of the port bill. Adieu
J. M Jr
